Title: From George Washington to Lund Washington, 6 May 1783
From: Washington, George
To: Washington, Lund


                  
                     Dear Lund
                     Tappan May 6th 1783
                  
                  By the last Post I informed you of my intended meeting with Sir Guy Carleton for settling, among other things, a plan for restoring the Negros and other property belonging to the Citizens of the United States.  This meeting I have held; & tho it has been interrupted by the indisposition of Sir Guy, which has, this morning, carried him back to New York; yet, I have collected enough to convince me, that the owners of Slaves have very little chance to recover them.  Sir Guy puts a very different construction upon the 7th article to what we do, & such an one, as I have before observed, as leaves little prospect of recovering the Negros, if they do the value of them, however, as the business which occasioned the meeting is not definitive; & I am to receive a written answer to my propositions made to him, I will suspend a final opinion till I receive it.  In the meanwhile, it is certain that great numbers of Slaves have been carried off to Nova Scotia.
                  You have sent me a letter from Mr Geo: Muse demanding payment of Forty pound specie for his Expences to Pittsburgh; to which he says I am bound in a Bond of £1000—But you have not taken the least notice of this matter in your letter; not even to say whether you had paid it—rejected it—postponed it—or what.  If he really has such a Bond of mine, which had entirely escaped me; if he shewed this Bond to you, & called upon you for the fulfilment of it; and if it shall appear by my Book of accounts that he never has been paid—no sum has been advanced to him (either in an Acct which may have been raised in his name, nor in the Cash acct) certainly then he ought to be paid as soon as possible; either the £40 of it shall be thought reasonable—or an Acct of the actual Expenditures which is certainly more regular—more consistent with justice—& what, from his own letter is most consistent with the spirit of my agreement; which I suppose the Bond, or the agreement entered into, is expressive of.
                  His Letter, brings some recollection of the matter to my mind with this circumstance, that He was drinking weeks together in a place—particularly at Charles Smiths—I am very willing however, to comply litterally with my agreement—& wish you to settle the matter upon terms of liberallity rather than otherwise with him, as he has lain out of his money so long.
                  Muse’s Letter I send back to you; which should be a ground for you to act on—& to keep; I am in a hurry.  Yr Affecte friend & Servt
                  
                  
                     Go: Washington
                  
               